Title: To James Madison from John Francis Mercer, 12 November 1802
From: Mercer, John Francis
To: Madison, James



(private)
Dear Sir
Annapolis Nov. 12th. 1802.
As you sometime since promis’d me that you woud forward to me any communications you might receive from Mr King relative to the Bank Stock of Maryland, I shoud have concluded from your silence that nothing on the subject had transpired from our Minister, but aware of the multiplicity of business that continually occupies your attention, & which may put this object out of sight or delay its communication, I have only written this to remind you of your promise & that any information on the subject woud at this moment be peculiarly interesting as the Legislature have it presented to them, now & I woud not wish them to act on partial communications.
  

   
   RC (DLC). Complimentary close and signature apparently were clipped.



   
   For the history of the Maryland bank stock case, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:164 n. 1.



   
   On 10 Nov. Mercer had suggested to the Maryland legislature that he be directed to confer with Jefferson on what further steps should be taken regarding the $800,000 in Maryland bank stock that was held by Great Britain (National Intelligencer, 26 Nov. 1802).


